EXHIBIT 99.2 BEZEQ GROUP REPORTS FIRST QUARTER 2 Bezeq Group revenues for the first quarter of 2011 total NIS 2.9 billion · Bezeq Chairman, Shaul Elovitch: "The Bezeq Group continued to demonstrate strong financial results in all operating segments in the first quarter of this year. These results are the product of a clear strategy of customer orientation, leadership and technological innovation, as well as operational streamlining." · Alan Gelman, Chief Financial Officer and Deputy CEO of Bezeq: "The Group achieved stable revenues, despite the significant impact of the reduction in interconnect fees and growing competition in all markets in which the companies operate." · Excluding the early retirement provision in Bezeq Fixed-Line of NIS 285 million, growth would have been recorded in all key profitability measures including operating profit, net profit, and EBITDA. · The Company continues to generate shareholder value, and on May 19, 2011, will distribute a dividend of NIS 1.663 billion, which includes the regular semi-annual dividend of NIS 1.163 billion and NIS 500 million representing the first semi-annual payment of the 3 year distribution of the capital reduction. Tel Aviv, Israel – May 12, 2011 –Bezeq - The Israel Telecommunication Corp., Ltd. (TASE: BEZQ), Israel’s leading telecommunications provider, announced today its financial results for the first quarter of 2011. Details regarding the investor conference call and webcast to be held today are included later in this press release. Bezeq Group’s first quarter 2011 financial highlights (as compared to first quarter 2010): § Revenues: NIS 2.9 billion, a decrease of 0.1%. § Operating profit: NIS 665 million, a decrease of 23.9%. § Net profit attributable to shareholders: NIS 407 million, down 36.6%. § Earnings per diluted share: NIS 0.15, down 37.5%. § EBITDA: NIS 1.0 billion, a decrease of 17.8%. § EBITDA margin: 34.3% of revenues, as compared to 41.7%. § Free cash flow: NIS 462 million, an increase of 2.2%. § Net debt-to-EBITDA: 1.00, as compared to 0.65. § Capex to sales: 17.3%, as compared to 12.3%. Management Review Shaul Elovitch, Bezeq Chairman, stated, "The Bezeq Group continued to demonstrate strong financial results in the first quarter of this year, in all its operating segments. These results are the product of a clear strategy of customer orientation, leadership and technological innovation, as well as operational streamlining. In the first quarter of 2011, the Bezeq Group companies faced challenges arising from regulatory decisions. These include the reduction in interconnect fees, which affected the activities of Pelephone and Bezeq Fixed-Line, and other regulatory decisions in the cellular market. The Bezeq Group is prepared for these changes and for the regulatory changes that are expected in the future, while developing our relative advantages in technology, services and other areas." Alan Gelman, Chief Financial Officer and Deputy CEO of Bezeq, commented, "Group revenues remained stable despite the significant impact of the reduction in interconnect fees and growing competition in all markets in which the Bezeq companies operate. The Group's performance in the quarter was characterized by continued improvement in operating performance. The decline in profitability, versus the first quarter of 2010, is due to a provision of NIS 285 million for the early retirement of Bezeq Fixed-Line employees. The Group's financial strength is also reflected in its strong cash flow, which supports increased investment in infrastructure development across all Group segments.” The Company continues to generate shareholder value. In March 2011, the court approved the distribution of a capital reduction of NIS 3 billion to be paid in six equal semi-annual payments. On May 19, 2011, the Company will distribute a dividend of NIS 1.663 billion, which includes the regular dividend and the first payment of the capital reduction. Bezeq Group Results (Consolidated) Bezeq Group revenues for Q1 2011 amounted to NIS 2.9 billion, similar to the year ago quarter. Bezeq Fixed-Line revenues and Pelephone revenues from cellular services were negatively affected by the reduction in interconnect fees that came into effect on January 1, 2011. Conversely, the Group recorded an increase in revenues due to growth in revenues fromPelephone, primarily from handsets, and the consolidation of the results of Walla (from April 25, 2010). Q1 2011 operating profit, net profit, and EBITDA for the Group, as well as the fixed line segment, were impacted by a NIS 285 million provision for employee early retirement. Operating profit for the Group was NIS 665 million in Q1 2011, down 23.9% compared with the year ago quarter. Net profit attributable to Bezeq shareholders in Q1 2011 was NIS 407 million, down 36.6% compared to the year ago quarter. EBITDA for Q1 2011 was NIS 1.0 billion (EBITDA margin of 34.3%), down NIS 217 million compared to the year ago quarter (EBITDA margin of 41.7%). Excluding the early retirement provision, growth would have been recorded in all key profitability measures including operating profit, net profit, and EBITDA performance. Cash flow from operating activities in Q1 2011 declined 3.8% compared to the year ago quarter, amounting to NIS 775 million, mainly due to changes in Pelephone's working capital. Gross capital expenditures (CAPEX) in Q1 2011 amounted to NIS 503 million, an increase of 39.7% compared to the year ago quarter. This increase was mainly due to the ongoing rollout of NGN infrastructure in Bezeq's Fixed-Line segment. Q1 2011 consolidated capex-to-sales ratio was 17.3%, compared to 12.3% in the year ago quarter. At March 31, 2011, the Group's consolidated net financial debt was NIS 4.9 billion, compared to NIS 2.9 billion at March 31, 2010. The increase in net financial debt compared to the year ago quarter was mainly due to new debt of NIS 2.6 billion raised by Bezeq in the second and third quarters of 2010, partially offset by the repayment of loans and debentures by Bezeq and Pelephone. At the end March 2011, the Company’s net debt-to-EBITDA ratio was 1.00, compared to 0.65 at the end of March 2010. Bezeq Group (consolidated) 1,2 Q1 2011 Q1 2010 Change NIS millions Revenues )% Operating profit )% EBITDA )% EBITDA margin % % Net profit attributable to Company shareholders )% Diluted EPS (NIS) )% Cash flow from operating activities )% Capex payments, net 3 )% Free cash flow 4 % Net debt/EBITDA (end of period) 5 Net debt/shareholders' equity (end of period) 1 As of August 21, 2009, the Company ceased consolidating yes'financial statements and started accounting for its investment inyes according to the equity method. 2 Bezeq Group results reflect the consolidation of Walla! as of April25, 2010. 3 Capex data reflects payments related to capex and are based on the cash flow statements. 4 Free cash flow is defined as cash flows from operating activitiesless net capex payments. 5 EBITDA in this calculation refers to the trailing twelve months. Bezeq Fixed-Line Results · Internet average revenue per user (ARPU) increased 8.2% to NIS 79. · Investment in infrastructure (CAPEX) increased 46.1%, reaching NIS 333 million, mainly due to the ongoing rollout of NGN infrastructure. · Average Customer Internet bandwidths increased 60% compared to the year ago quarter, reaching 4.8 megabits per second (Mbps). · Bezeq Fixed-Line recorded a provision of NIS 285 for employee early retirement in the first quarter. Avi Gabbay, CEO of Bezeq, commented, "Bezeq Fixed-Line activities in the first quarter of 2011 were influenced by deployment of the NGN, which led to an increase of 60% in average customer internet bandwidths to 4.8 Mbps, higher Internet revenues and an increase in capital expenditures. " Bezeq Fixed-Line reinforced its status as a leader in internet services in Israel, with 1.079 million broadband subscribers. The successful nationwide deployment of the NGN contributed to subscriber upgrades and average customer internet bandwidth increased by 60% compared to the year ago quarter, reaching 4.8 Mbps. Internet ARPU continued to increase in the first quarter of 2011 at a rate of 8.2%, compared to the year ago quarter, reaching NIS 79 per month. Growth in ARPU was influenced by bandwidth upgrades. Average revenue per telephone line (APRL) in the first quarter of 2011 was NIS 80. CAPEX in the Q1 2011 increased 46.1%, amounting to NIS 333 million, compared to NIS 228 million in the year ago quarter. The increase in CAPEX was mainly due to Bezeq's ongoing rollout ofthe NGN infrastructure. Bezeq Fixed-Line revenues in Q1 2011 were NIS 1.18 billion, down 9.7% compared to the year ago quarter. The decline in revenues was influenced by the reduction in interconnect fees during the quarter. Higher revenues were recorded from Internet, data communications and transmission services, which offset lower revenues from telephony services. Excluding interconnect fees, fixed-line revenues increased 1% in the first quarter of 2011 as compared to the year ago quarter. Excluding the reduction in interconnect fees,this is the second consecutive quarter in which Bezeq Fixed-Line revenues increased. Q1 2011 operating profit, net profit, and EBITDA in the fixed-line segment were significantly affected by a provision of NIS 285 million for the retirement of 260 employees. Operating profit amounted to NIS 211 million in Q1 2011, down 56.9% compared to the year ago quarter. EBITDA amounted to NIS 373 million, down 43.5% compared to the year ago quarter. Net profit was NIS 123 million in Q1 2011, down 65.8% compared to the year ago quarter. Excluding the early retirement provision, growth in the fixed-line segment, would have been recorded in all key profitability measures including operating profit, net profit, and EBITDA performance. Bezeq Fixed-Line Q1 2011 Q1 2010 Change (NIS millions) Revenues )% Operating profit )% EBITDA )% EBITDA margin % % Net profit 1 )% Cash flows from operating activities % Capex payments, net 2 )% Free cash flow 3 % Number of active subscriber lines (end of period, in thousands) 4,7 )% Average monthly revenue per line (NIS) 5,7 80 80 % Number of outgoing usage minutes (millions) 7 )% Number of incoming usage minutes (millions) )% Number of broadband internet subscribers (end of period, in thousands) % Average monthly revenue per broadband internet subscriber (NIS) 6 79 73 % NGN subscribers as % of total internet subscribers covered by NGN network 37
